DETAILED ACTION
The applicant’s Request for Continued Examination filed on November 22, 2022 has been acknowledged. The applicant’s Supplemental Amendment filed on December 8, 2022 has been acknowledged. Claims 5, 10 and 19-20 have been canceled. Claims 25-28 were previously added in the applicant’s response on November 22, 2022 and now amended in the supplemental filing on December 8, 2022. Claims 1-4, 6-9, 11-18 and 21-28, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, 11-13, 15-17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Chih-Chen Ou Yang et al., “Read/Write Performance for low memory passive HF RFID tag-reader systems” (December 2009) hereafter Yang, further in view of Kasprisin et al. (US 2008/0215363 A1) hereafter Kasprisin, further in view of Burke, JR. et al. (US 2014/0266760 A1) hereafter Burke, further in view of Ratkovich et al. (US 2017/0200116 A1) hereafter Ratkovich, further in view of Bauchot et al. (US 2010/0097184 A1) hereafter Bauchot.
As per claim 1, Hatamian discloses a patient sample management system (Abstract):
	including one or more containers (Figure 2C, Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraph [0063]; discloses a test tube which has an interior cavity and an opening. The test tube also contains an RFID chip which is an electronic writable memory, which stores the patient information); and
	a computing device (The applicant’s specification Paragraph [0043] outlines that the computing device 208 is coupled to the wireless NFC tag 202 via a proximity coupling device 210. The "proximity coupling device 210 may include a transmitter or transceiver that can read, detect, and communicatively couple to the sensor 204 of the NFC tag 202". Establishing that in order to configure the "general purpose computer" to perform the recited task it would require the same hardware which is described in the Hatamian reference paragraph [0065]. While the applicant has alleged that no special purpose hardware would be necessary the applicant has not shown or establishes that merely a general-purpose computer would be capable of NFC without that required hardware. As such the broadest reasonable interpretation allows for a general device which is coupled to an NFC device for communicating with the RFID tags) capable of wireless proximity communications (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components), the system comprising:
	an electronic writable memory fixedly (As shown in the applicant’s originally filed specification paragraph [0038], the electronic writable device which is capable of wirelessly communicating includes radio frequency identification “RFID”), attached to an external surface of a respective of the one or more containers, the computing device configured to (Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. The RFID chip as established in paragraph [0062] can be placed on the external surface of the container and covered with cover 126); and
	a computing device (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components) containing:
		a non-transitory computer-readable medium (Page 6, paragraph [0072], Page 12, paragraph [0133]; discloses that the system contains storage);
		a wireless proximity communications device (Page 5, paragraphs [0065]-[0067]; discloses us a computer with software and the interface to transmit data to and from an RFID chip) configured to:
			establish a wireless proximity communication link with the one or more of the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance from the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data. Figure 3B, Page 3, paragraph [0029], Page 5, paragraph [0067] and Page 9, paragraph [0107]; discloses that the RFID chip is read by touching the container to the read/write device. In these examples since the chip is touching the read/write device it is less than six inches as required. While the applicant has argued that the reference does not disclose the limitation the Examiner notes that the limitation merely requires establishing a wireless communication link when the device is within a distance of up to six inches. In other words the distance can be six inches or less. As shown above it is touching the read/write device and as such is less than six inches. The requirement to read multiple chips is not claimed so the fact that the Hatamian reference establishes one chip at a time still reads over the claims as currently written), 
			read, via the established wireless proximity communication link, information stored on the electronic writable memory that is modified in one or more intervals (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories. Page 5, paragraphs [0064]-[0071] and Page 6, paragraphs [0073]-[0074]; discloses that the memory is written to or modified during multiple intervals, specifically at each part of the process to track “the step-by-step process” so that the data can be tracked); and
			store, via the established wireless proximity communication link, the information on the electronic writable memory (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories); and 
		a processor in communication with the wireless proximity communications device and the non-transitory computer-readable medium, the processor configured to execute processor-executable program code stored in the non-transitory computer-readable (Page 5, paragraphs [0065]-[0067]; discloses that a computer which contains the ability to communicate with the RFID chip in the test tube, uses software to establish communication, record data to the RFID chip and read data to the RFID chip) medium to:
			obtain, for storing on the electronic writable memory, the information associated with a biological sample within the respective container (Page 5, paragraphs [0069] and [0071]; discloses that the sample information can be obtained);
			transmit the sample information to the wireless proximity communications device (Page 5, paragraphs [0069] and [0071]; discloses the RFID chip is accessed and information written to it); and
			transmit a command to the wireless proximity communication device to store the sample information on one of the electronic writable memories (Page 5, paragraphs [0069] and [0071]; discloses the RFID chip is accessed and information written to it).
	While Hatamian discloses the use of an RFID chip it is not explicit that the RFID is contactless and that the distance for reading the RFID chip is one to up to six inches. Further while the chip in Hatamian does show the RFID being powered it is not explicit that it is a passive RFID chip. While Hatamian discloses provide a user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip), it fails to explicitly state an initiate presenting a graphical user interface on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Additionally Hatamian fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data and that the system includes an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
	Yang, which like Hatamian talks about the use of RFID chips, teaches it is known for RFID chip to be a writable memory to be unpowered/passive, secure near-field communication tag and contactless and operate between an inch to six inches (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy. Page 3, Literature Review states that the RFID is a passive RFID. Page 4, RFID Tag; teaches an example of the type of RFID tag which is being tested in the article. While the Z-Band is 1” x 11” it contains an RFID tag which is considerably smaller as shown in Figures 4 and 5. Page 9 to 10, Experiment Design and Results, teach it is known to read as well as write to the RFID tags at various distances including 1 inch to 12 inches. Pages 10-12, Unencrypted Data Group; teaches it is known to operate at various distances from 1 to 6 inches and to set this distance based on the desired level of accuracy.  Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are contactless and can read between one up to six inches and for the tag to be secure.
Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. It also establishes that it is known for them to be secure and that in this environment it is known and required for patient privacy. Yang establishes that this type of chip is known in the industry and obvious to tailor based on the signal strength and frequency.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the RFID chip shown in Hatamian with the chips which read at one to six inches as shown explicitly in Yang.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, with the RFID tag being contactless and readable between one up to six inches as taught by Yang, for the purposes of using known technology to achieve the desired result. Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data.
The combination initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Additionally the combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data and that the system includes an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
Kasprisin, which like the combination talks about managing biological samples, teaches it is known to initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample (Figures 14, 15, 16, 16a, 19, 20, 36 and 37; teach various different screens or graphical user interfaces as part of the system which display various information. Figure 14; establishes the interface for receiving a sample, when entering the data the storage information is displayed as shown in figure 15. Figure 16 as part of the entry of the data including the barcode information, shows compliance data for verifying and confirming that “Temperature maintained during shipping”, “Entire product label is legible”, “Product packaging is intact” and “Other quality checks are Ok” which establishes there is a GUI for displaying the compliance data and allowing the user to check a box to confirm that the processing and handling of the sample were done correctly, this ensures the product quality. Page 4, paragraph [0048]; establishes that these are interactive graphic user interfaces. Page 9, paragraph [0103]; teaches that the GUI prompts the user to enter information regarding the material which is received. Page 9, paragraph [0105]; teaches that along with the data the use must interact with the interface and check whether the quality checks have been complied with. The interface will not allow the user to proceed unless these checks have been made. Page 9, paragraph [0106]; establishes that this process “encourages the hospital to establish inspection criteria” and includes verification and this is to comply with FDA regulatory standards or manufacture’s recommendations. Page 9, paragraph [0107]; establishes that this encourages the establishment of policies and procedures regarding how the items should be handled and stored. Page 11, paragraph [0128]; teaches that by selecting the “Move Tissue” hyperlink software program will call up the move tissue GUI. The identified material is references using a barcode or other unique ID number. Figure 19, establishes the call up GUI where a specific item is called up using the system. Page 11, paragraphs [0129]-[0132]; establishes that the interface shows the product information along with storage conditions and requirements. Thus system upon request for a particular item will obtain instructions associated with the biological samples, such as storage temperature and requirements for packaging and legibility again to ensure quality of the products. Page 12, paragraphs [0133]-[0136]; establishes that the software also has an interface for product recalls, to ensure that information and instructions such as removing an item from inventory can be brought up on the screen and managed by the system. Since Hatamian already has an interface for managing sample information and entering sample data, it would have been obvious that the same software program can have different screens or interfaces to carry out different functions related to the sample. As shown in Kasprisin this allows and encourages the system to instruct users and ensure compliance when instructions are presented. Kasprisin establishes that this form of interaction with the users ensures that the quality of the items is maintained).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the handling of biological material, it fails to explicitly show that an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample.
	Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Kasprisin establishes that this form of multiple interfaces for handling and managing sample information was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kasprisin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin, for the purposes of ensuring compliance and following regulations. Since Hatamian already has an interface for managing sample information and entering sample data, it would have been obvious that the same software program can have different screens or interfaces to carry out different functions related to the sample. As shown in Kasprisin this allows and encourages the system to instruct users and ensure compliance when instructions are presented. Kasprisin establishes that this form of interaction with the users ensures that the quality of the items is maintained.
The combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data and that the system includes an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
Burke, which like the combination talks about storing and communicating patient data, teaches wherein a near-field communication device is configured to provide measured temperature data (Page 3, paragraph [0037]; teaches it is known to have a closure of a container. Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field Communication are used to take sensors readings store the values and transmit those values to a receiver. Burke establishes that an advantage of this is to monitor how and when the container is opened as well as how the container was stored. Specifically that the system can determine if the container was not stored in a temperature within a prescribed range. Since the combination already establishes complying with instructions, it would have been obvious to use the sensors including a temperature sensor to ensure that that the samples were stored in the defined range as shown in Burke. This would assist is ensuring compliance).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. While the combination establishes the handling of biological material, and verifying compliance, it fails to explicitly state that the system includes a near-field communication device is configured to provide measured temperature data.
	Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Burke establishes that this type of sensor used to ensure proper storage was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang and Kasprisin the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Burke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang and Kasprisin, with the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke, for the purposes of ensuring compliance and following regulations. Since the combination already establishes complying with instructions, it would have been obvious to use the sensors including a temperature sensor to ensure that that the samples were stored in the defined range as shown in Burke. This would assist is ensuring compliance.
The combination fails to explicitly disclose that the system includes an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
Ratkovich, which like the combination talks about using RFID to track objects, teaches it is known for a system to include an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source (Page 3, paragraph [0026] and [0031]; teaches it is known to have a container or box which can contain a battery or power source. The box or container has sensors such as accelerometer mounted on different walls of the box to signal the orientation of the box. This would also eliminate tampering and inadvertent damage to assembly. Page 4, paragraph [0034]; teaches that the container or box has an RFID tag which is a near-field communication device. This can be used as a theft deterrent or used for inventory purposes. Page 4, paragraph [0037]-[0038]; teaches that the container can be used in an inventory control and determine when the container no longer contains inventory. The transceiver has an intermittent power supply such as a battery and it is used in an intermittent arrangement to save on battery. Since the combination already tracks the inventory, it would have been obvious as shown in Ratkovich for the inventory to be in a container or box. The box having a near-field communication device for tracking, an intermittent power source or battery to transmit the signals and conserve power and additionally accelerometers for the purposes of tracking the internal condition of the contain such as if it is flat or not. Ratkovich establishes that these features of the container help prevent theft, tampering and damage to the inventory).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. While the combination establishes track inventory it is not specific that the system contains an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source.
	Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. Ratkovich establishes that this type of container was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin and Burke the ability to include external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source as taught by Ratkovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ratkovich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin and Burke, with the ability to include external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source as taught by Ratkovich, for the purposes of preventing tampering and tracking the inventory. Since the combination already tracks the inventory, it would have been obvious as shown in Ratkovich for the inventory to be in a container or box. The box having a near-field communication device for tracking, an intermittent power source or battery to transmit the signals and conserve power and additionally accelerometers for the purposes of tracking the internal condition of the contain such as if it is flat or not. Ratkovich establishes that these features of the container help prevent theft, tampering and damage to the inventory.
While Ratkovich establishes that the container can be a box or any type of container it is not explicit that the external container is sized to hold the one or more containers.
Bauchot, which like Ratkovich talks about an external container and like Hatamian talks about the transport and tracking of test tubes, teaches it is known to size an external container such as a box to hold one or more containers (Figure 1, Page 1, paragraph [0017]-[0020] and Page 2, paragraphs [0021]-[0022]; teaches that it is known to have an external container such as a box, divided or sized to fit test tubes containing samples. It is known like Hatamian to have an RFID tag on the test tube and like Ratkovich it is known to have the RFID on the external container or box. As shown in Bauchot it can be used to determine the position of the test tube in the external container which can assist in tracking. Since the combination already establishes that the external container or box can be various sizes and configurations it would have been obvious it can take the form of a box sized to hold multiple containers or test tubes and for those containers to have RFID for tracking as shown explicitly in Bauchot as this would assist in know the placement of the containers being tracked).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While the combination establishes that the container can be a box or any type of container it is not explicit that the external container is sized to hold the one or more containers.
	Bauchot teaches an external container can be sized to hold the one or more containers. Bauchot establishes that this type of container was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke and Ratkovich the ability to size the external container to hold the one or more containers as taught by Bauchot since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Bauchot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke and Ratkovich the ability to size the external container to hold the one or more containers as taught by Bauchot, for the purposes of tracking the position of the containers or test tubes. Since the combination already establishes that the external container or box can be various sizes and configurations it would have been obvious it can take the form of a box sized to hold multiple containers or test tubes and for those containers to have RFID for tracking as shown explicitly in Bauchot as this would assist in know the placement of the containers being tracked.
As per claim 2, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses a database comprising data records associated with the biological samples within the respective container (Page 6, paragraph [0072]; discloses that the invention contains various databases containing data records which are associated with the various samples from different patients. Page 9, paragraph [0104]; discloses that the transmission module can communicate information to and from other locations); and
a remote computing device in communication with the database, the remote computing device is configured to communicate with the computing device to maintain the sample information in the database (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 3, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the remote computing device is further configured to: receive a request for the information from the computing device, obtain the information from the database, and transmit the information to the remote computing device (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 4, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the remote computing device is further configured to: receive the information from the computing device, and store the information in the database (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 6, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the information comprises one or more of a time stamp, shipping information, clinical trial identification information, instructions for drawing or handling the biological sample, non-personally identifiable patient information, instructions for additional processing for the biological sample, instructions for discarding the biological sample, instructions for testing the biological sample, or test results for the biological sample (Page 6, paragraph [0074]; discloses that the information includes a time stamp, which is a date and time in which the sample was taken, as well as arrival times and dates as the sample is moved).
As per claim 8, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses is further configured to provide an additional user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip).
As per claim 9, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the computing device is further configured to: accept, via the GUI, a request to read the information from the electronic writable memory; and display, via the GUI, the information received from the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to read the information from the RFID chip).
As per claim 11, Hatamian discloses a method to manage patient samples included in one or more containers using a computing device (The applicant’s specification Paragraph [0043] outlines that the computing device 208 is coupled to the wireless NFC tag 202 via a proximity coupling device 210. The "proximity coupling device 210 may include a transmitter or transceiver that can read, detect, and communicatively couple to the sensor 204 of the NFC tag 202". Establishing that in order to configure the "general purpose computer" to perform the recited task it would require the same hardware which is described in the Hatamian reference paragraph [0065]. While the applicant has alleged that no special purpose hardware would be necessary the applicant has not shown or establishes that merely a general-purpose computer would be capable of NFC without that required hardware. As such the broadest reasonable interpretation allows for a general device which is coupled to an NFC device for communicating with the RFID tags) capable of wireless proximity communications (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components), the method comprising steps of:
fixedly attaching an electronic writable memory (As shown in the applicant’s originally filed specification paragraph [0038], the electronic writable device which is capable of wirelessly communicating includes radio frequency identification “RFID”) to an external surface of a respective container of the one or more containers (Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. The RFID chip as established in paragraph [0062] can be placed on the external surface of the container and covered with cover 126);
	receiving, by the computing device, information associated with a biological sample within the respective container, (Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed), 
	establishing, by the computing device, a wireless proximity communication link between the computing device and the electronic writable memory, wherein the proximity communication link is established when the computing device is within a distance from the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data. Figure 3B, Page 3, paragraph [0029], Page 5, paragraph [0067] and Page 9, paragraph [0107]; discloses that the RFID chip is read by touching the container to the read/write device. In these examples since the chip is touching the read/write device it is less than six inches as required. While the applicant has argued that the reference does not disclose the limitation the Examiner notes that the limitation merely requires establishing a wireless communication link when the device is within a distance of up to six inches. In other words the distance can be six inches or less. As shown above it is touching the read/write device and as such is less than six inches. The requirement to read multiple chips is not claimed so the fact that the Hatamian reference establishes one chip at a time still reads over the claims as currently written),
	storing, by the computing device via the established wireless proximity communications link, the information to the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067] and Page 6, paragraphs [0079]-[0080]; discloses that the computer has a command to write or read from the RFID chip and in response to the use of the command the system can write the data directly to the RFID chip); and 
reading, by the computing device via the established wireless communication link the information stored on the electronic writable memory that is modified in one or more intervals (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to read the information from the RFID chip. Page 5, paragraphs [0064]-[0071] and Page 6, paragraphs [0073]-[0074]; discloses that the memory is written to or modified during multiple intervals, specifically at each part of the process to track “the step-by-step process” so that the data can be tracked).
While Hatamian discloses the use of an RFID chip it is not explicit that the RFID is contactless and that the distance for reading the RFID chip is one to up to six inches. Further while the chip in Hatamian does show the RFID being powered it is not explicit that it is a passive RFID chip. While Hatamian discloses provide a user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip), it fails to explicitly state an initiate presenting a graphical user interface on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Additionally Hatamian fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data and positioning an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source, and wherein the external container is sized to hold the one or more containers.
	Yang, which like Hatamian talks about the use of RFID chips, teaches it is known for RFID chip to be a writable memory to be unpowered/passive, secure near-field communication tag and contactless and operate between an inch to six inches (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy. Page 3, Literature Review states that the RFID is a passive RFID. Page 4, RFID Tag; teaches an example of the type of RFID tag which is being tested in the article. While the Z-Band is 1” x 11” it contains an RFID tag which is considerably smaller as shown in Figures 4 and 5. Page 9 to 10, Experiment Design and Results, teach it is known to read as well as write to the RFID tags at various distances including 1 inch to 12 inches. Pages 10-12, Unencrypted Data Group; teaches it is known to operate at various distances from 1 to 6 inches and to set this distance based on the desired level of accuracy.  Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are contactless and can read between one up to six inches and for the tag to be secure.
Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. It also establishes that it is known for them to be secure and that in this environment it is known and required for patient privacy. Yang establishes that this type of chip is known in the industry and obvious to tailor based on the signal strength and frequency.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the RFID chip shown in Hatamian with the chips which read at one to six inches as shown explicitly in Yang.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, with the RFID tag being contactless and readable between one up to six inches as taught by Yang, for the purposes of using known technology to achieve the desired result. Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data.
The combination initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Additionally the combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data and positioning an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
Kasprisin, which like the combination talks about managing biological samples, teaches it is known to initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample (Figures 14, 15, 16, 16a, 19, 20, 36 and 37; teach various different screens or graphical user interfaces as part of the system which display various information. Figure 14; establishes the interface for receiving a sample, when entering the data the storage information is displayed as shown in figure 15. Figure 16 as part of the entry of the data including the barcode information, shows compliance data for verifying and confirming that “Temperature maintained during shipping”, “Entire product label is legible”, “Product packaging is intact” and “Other quality checks are Ok” which establishes there is a GUI for displaying the compliance data and allowing the user to check a box to confirm that the processing and handling of the sample were done correctly, this ensures the product quality. Page 4, paragraph [0048]; establishes that these are interactive graphic user interfaces. Page 9, paragraph [0103]; teaches that the GUI prompts the user to enter information regarding the material which is received. Page 9, paragraph [0105]; teaches that along with the data the use must interact with the interface and check whether the quality checks have been complied with. The interface will not allow the user to proceed unless these checks have been made. Page 9, paragraph [0106]; establishes that this process “encourages the hospital to establish inspection criteria” and includes verification and this is to comply with FDA regulatory standards or manufacture’s recommendations. Page 9, paragraph [0107]; establishes that this encourages the establishment of policies and procedures regarding how the items should be handled and stored. Page 11, paragraph [0128]; teaches that by selecting the “Move Tissue” hyperlink software program will call up the move tissue GUI. The identified material is references using a barcode or other unique ID number. Figure 19, establishes the call up GUI where a specific item is called up using the system. Page 11, paragraphs [0129]-[0132]; establishes that the interface shows the product information along with storage conditions and requirements. Thus system upon request for a particular item will obtain instructions associated with the biological samples, such as storage temperature and requirements for packaging and legibility again to ensure quality of the products. Page 12, paragraphs [0133]-[0136]; establishes that the software also has an interface for product recalls, to ensure that information and instructions such as removing an item from inventory can be brought up on the screen and managed by the system. Since Hatamian already has an interface for managing sample information and entering sample data, it would have been obvious that the same software program can have different screens or interfaces to carry out different functions related to the sample. As shown in Kasprisin this allows and encourages the system to instruct users and ensure compliance when instructions are presented. Kasprisin establishes that this form of interaction with the users ensures that the quality of the items is maintained).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the handling of biological material, it fails to explicitly show that an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample.
	Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Kasprisin establishes that this form of multiple interfaces for handling and managing sample information was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kasprisin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin, for the purposes of ensuring compliance and following regulations. Since Hatamian already has an interface for managing sample information and entering sample data, it would have been obvious that the same software program can have different screens or interfaces to carry out different functions related to the sample. As shown in Kasprisin this allows and encourages the system to instruct users and ensure compliance when instructions are presented. Kasprisin establishes that this form of interaction with the users ensures that the quality of the items is maintained.
The combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data and positioning an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
Burke, which like the combination talks about storing and communicating patient data, teaches wherein a near-field communication device is configured to provide measured temperature data (Page 3, paragraph [0037]; teaches it is known to have a closure of a container. Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field Communication are used to take sensors readings store the values and transmit those values to a receiver. Burke establishes that an advantage of this is to monitor how and when the container is opened as well as how the container was stored. Specifically that the system can determine if the container was not stored in a temperature within a prescribed range. Since the combination already establishes complying with instructions, it would have been obvious to use the sensors including a temperature sensor to ensure that that the samples were stored in the defined range as shown in Burke. This would assist is ensuring compliance).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. While the combination establishes the handling of biological material, and verifying compliance, it fails to explicitly state that the system includes a near-field communication device is configured to provide measured temperature data.
	Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Burke establishes that this type of sensor used to ensure proper storage was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang and Kasprisin the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Burke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang and Kasprisin, with the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke, for the purposes of ensuring compliance and following regulations. Since the combination already establishes complying with instructions, it would have been obvious to use the sensors including a temperature sensor to ensure that that the samples were stored in the defined range as shown in Burke. This would assist is ensuring compliance.
The combination fails to explicitly disclose that the method includes positioning an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source and wherein the external container is sized to hold the one or more containers.
Ratkovich, which like the combination talks about using RFID to track objects, teaches it is known for the method to include positioning an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source (Page 3, paragraph [0026] and [0031]; teaches it is known to have a container or box which can contain a battery or power source. The box or container has sensors such as accelerometer mounted on different walls of the box to signal the orientation of the box. This would also eliminate tampering and inadvertent damage to assembly. Page 4, paragraph [0034]; teaches that the container or box has an RFID tag which is a near-field communication device. This can be used as a theft deterrent or used for inventory purposes. Page 4, paragraph [0037]-[0038]; teaches that the container can be used in an inventory control and determine when the container no longer contains inventory. The transceiver has an intermittent power supply such as a battery and it is used in an intermittent arrangement to save on battery. Since the combination already tracks the inventory, it would have been obvious as shown in Ratkovich for the inventory to be in a container or box. The box having a near-field communication device for tracking, an intermittent power source or battery to transmit the signals and conserve power and additionally accelerometers for the purposes of tracking the internal condition of the contain such as if it is flat or not. Ratkovich establishes that these features of the container help prevent theft, tampering and damage to the inventory).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. While the combination establishes track inventory it is not specific that the system contains an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source.
	Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. Ratkovich establishes that this type of container was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin and Burke the ability to include external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source as taught by Ratkovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ratkovich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin and Burke, with the ability to include external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source as taught by Ratkovich, for the purposes of preventing tampering and tracking the inventory. Since the combination already tracks the inventory, it would have been obvious as shown in Ratkovich for the inventory to be in a container or box. The box having a near-field communication device for tracking, an intermittent power source or battery to transmit the signals and conserve power and additionally accelerometers for the purposes of tracking the internal condition of the contain such as if it is flat or not. Ratkovich establishes that these features of the container help prevent theft, tampering and damage to the inventory.
While Ratkovich establishes that the container can be a box or any type of container it is not explicit that the external container is sized to hold the one or more containers.
Bauchot, which like Ratkovich talks about an external container and like Hatamian talks about the transport and tracking of test tubes, teaches it is known to size an external container such as a box to hold one or more containers (Figure 1, Page 1, paragraph [0017]-[0020] and Page 2, paragraphs [0021]-[0022]; teaches that it is known to have an external container such as a box, divided or sized to fit test tubes containing samples. It is known like Hatamian to have an RFID tag on the test tube and like Ratkovich it is known to have the RFID on the external container or box. As shown in Bauchot it can be used to determine the position of the test tube in the external container which can assist in tracking. Since the combination already establishes that the external container or box can be various sizes and configurations it would have been obvious it can take the form of a box sized to hold multiple containers or test tubes and for those containers to have RFID for tracking as shown explicitly in Bauchot as this would assist in know the placement of the containers being tracked).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While the combination establishes that the container can be a box or any type of container it is not explicit that the external container is sized to hold the one or more containers.
	Bauchot teaches an external container can be sized to hold the one or more containers. Bauchot establishes that this type of container was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke and Ratkovich the ability to size the external container to hold the one or more containers as taught by Bauchot since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Bauchot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke and Ratkovich the ability to size the external container to hold the one or more containers as taught by Bauchot, for the purposes of tracking the position of the containers or test tubes. Since the combination already establishes that the external container or box can be various sizes and configurations it would have been obvious it can take the form of a box sized to hold multiple containers or test tubes and for those containers to have RFID for tracking as shown explicitly in Bauchot as this would assist in know the placement of the containers being tracked.
As per claim 12, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the information is received from the computing device (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed. Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip).
As per claim 13, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the information is received form a remote computing device via a network (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 15, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the information comprises one or more of a time stamp, shipping information, clinical trial identification information, instructions for drawing or handling a biological sample, non-personally identifiable patient information, instructions for additional processing for the biological sample, instructions for discarding the biological sample, instructions for testing the biological sample, or test results for the biological sample (Page 6, paragraph [0074]; discloses that the information includes a time stamp, which is a date and time in which the sample was taken, as well as arrival times and dates as the sample is moved).
As per claim 16, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses comprising steps of:
	receiving the respective container having the biological sample, (Figure 2C, Page 4, paragraphs [0056], [0058] and [0060], Page 5, paragraph [0063]; discloses a test tube which has an interior cavity and an opening. The test tube also contains an RFID chip which is an electronic writable memory, which stores the patient information. Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components);
	moving the computing device proximate to the electronic writable memory on the respective container, (Page 5, paragraphs [0065]-[0067]; discloses us a computer with software and the interface to transmit data to and from an RFID chip. Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data);
	receiving, via the wireless proximity communications link, the information from the electronic writable memory of the respective containers (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories); and 
processing the biological sample based on the received information (Page 13, paragraph [0144]; discloses that the biological sample is processed or tested within the required period of time based on the collected sample information).
As per claim 17, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein processing the biological sample comprises performing at least one test of the biological sample (Page 13, paragraph [0144]; discloses that the biological sample is processed or tested within the required period of time based on the collected sample information).
As per claim 21, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Burke further teaches wherein the near field communication device is configured to provide measured humidity data and measured vibration data (Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field Communication are used to take sensors readings store the values and transmit those values to a receiver. Burke establishes that an advantage of this is to monitor how and when the container is opened as well as how the container was stored).
As per claim 22, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Burke further teaches wherein a measurement device is within the near field communication device and measures the temperature data (Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field Communication are used to take sensors readings store the values and transmit those values to a receiver. Burke establishes that an advantage of this is to monitor how and when the container is opened as well as how the container was stored).
As per claim 23, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Ratkovich further teaches wherein the external container is an additional powered near-field communication device that includes at least one of a hygrometer or accelerometer (Page 3, paragraph [0026] and [0031]; teaches it is known to have a container or box which can contain a battery or power source. The box or container has sensors such as accelerometer mounted on different walls of the box to signal the orientation of the box. This would also eliminate tampering and inadvertent damage to assembly. Page 4, paragraph [0034]; teaches that the container or box has an RFID tag which is a near-field communication device. This can be used as a theft deterrent or used for inventory purposes. Page 4, paragraph [0037]-[0038]; teaches that the container can be used in an inventory control and determine when the container no longer contains inventory. The transceiver has an intermittent power supply such as a battery and it is used in an intermittent arrangement to save on battery).
As per claim 24, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Ratkovich further teaches wherein a measurement device senses one or more parameters within the external container (Page 3, paragraph [0026] and [0031]; teaches it is known to have a container or box which can contain a battery or power source. The box or container has sensors such as accelerometer mounted on different walls of the box to signal the orientation of the box. This would also eliminate tampering and inadvertent damage to assembly. Page 4, paragraph [0034]; teaches that the container or box has an RFID tag which is a near-field communication device. This can be used as a theft deterrent or used for inventory purposes. Page 4, paragraph [0037]-[0038]; teaches that the container can be used in an inventory control and determine when the container no longer contains inventory. The transceiver has an intermittent power supply such as a battery and it is used in an intermittent arrangement to save on battery. Along with the tempering the sensors can determine if the box is flat or assembled).
As per claim 25, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the information is encoded during multiple time intervals (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories. Page 5, paragraphs [0064]-[0071] and Page 6, paragraphs [0073]-[0074]; discloses that the memory is written to or modified during multiple intervals, specifically at each part of the process to track “the step-by-step process” so that the data can be tracked).
As per claim 26, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the near-field communication device is locked to prevent modifications to the information stored in the near-field communication device (Page 5, paragraphs [0064] and [0069]; discloses that RFID or NFC device can be locked to prevent modifications to the information which is stored).

Claim(s) 7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Yang, further in view of Kasprisin et al. (US 2008/0215363 A1) hereafter Kasprisin, further in view of Burke, JR. et al. (US 2014/0266760 A1) hereafter Burke, further in view of Ratkovich et al. (US 2017/0200116 A1) hereafter Ratkovich, further in view of Bauchot et al. (US 2010/0097184 A1) hereafter Bauchot, further in view of Dua (US 2006/0258289 A1) hereafter Dua.
As per claim 7, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that this electronic writable memories comprises a secure near-field communication tag.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).
The combination however fails to explicitly state the remote computing device is further configured to receive a password associated with the electronic writable memory.
	Dua, which like Hatamian and Yang uses RFID to transmit information, teaches it is known for the RFID tag or electronic writable memory to be considered a secure near-field communication tag, which is both encrypted and password protected for privacy, specifically where the remote computing device is further configured to receive a password associated with the electronic writable memory (Page 1, paragraph [0013], Page 3, paragraph [0052]-[0055], Page 4, paragraph [0058] and Page 12, paragraph [0139]; teaches that RFID is a known method of communication and near-field communication being a known protocol. To ensure security it is known to encrypt the data, which is also shown in Hatamian and to password protect the data for the purposes of privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data).
	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.
	Dua teaches a system/method of transmitting data utilizing RFID tags, and teaches the use of near-field communication protocols and securely communicating the data to protect privacy. 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot the ability to securely transmit the data as taught by Dua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data.
As per claim 14, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that the wireless proximity communication link comprises a secure communications link, and further comprising a step of receiving a password associated with the one or more electronic writable memories.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).
	Dua, which like Hatamian and Yang uses RFID to transmit information, teaches it is known for the RFID tag or electronic writable memory to be considered a secure near-field communication tag, which is both encrypted and password protected for privacy (Page 1, paragraph [0013], Page 3, paragraph [0052]-[0055], Page 4, paragraph [0058] and Page 12, paragraph [0139]; teaches that RFID is a known method of communication and near-field communication being a known protocol. To ensure security it is known to encrypt the data, which is also shown in Hatamian and to password protect the data for the purposes of privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data).
	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.
	Dua teaches a system/method of transmitting data utilizing RFID tags, and teaches the use of near-field communication protocols and securely communicating the data to protect privacy. 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot the ability to securely transmit the data as taught by Dua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data.
As per claim 18, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that the communications link comprises a secure communications link, and further comprising receiving a password associated with the one or more electronic writable memories.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).
Dua, which like Hatamian and Yang uses RFID to transmit information, teaches it is known for the RFID tag or electronic writable memory to be considered a secure near-field communication tag, which is both encrypted and password protected for privacy (Page 1, paragraph [0013], Page 3, paragraph [0052]-[0055], Page 4, paragraph [0058] and Page 12, paragraph [0139]; teaches that RFID is a known method of communication and near-field communication being a known protocol. To ensure security it is known to encrypt the data, which is also shown in Hatamian and to password protect the data for the purposes of privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data).
	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.
	Dua teaches a system/method of transmitting data utilizing RFID tags, and teaches the use of near-field communication protocols and securely communicating the data to protect privacy. 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot the ability to securely transmit the data as taught by Dua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Yang, further in view of Kasprisin et al. (US 2008/0215363 A1) hereafter Kasprisin, further in view of Burke, JR. et al. (US 2014/0266760 A1) hereafter Burke, further in view of Ratkovich et al. (US 2017/0200116 A1) hereafter Ratkovich, further in view of Bauchot et al. (US 2010/0097184 A1) hereafter Bauchot, further in view of Dalsin et al. (WO 2010/037045 A1) hereafter Dalsin.
As per claim 27, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses wherein the information when the test and procedures were performed is recorded and stored (Page 5, paragraphs [0064]-[0071] and Page 6, paragraphs [0073]-[0074]; discloses that the memory is written to or modified during multiple intervals, specifically at each part of the process to track “the step-by-step process” so that the data can be tracked).
The combination however fails to explicitly state that the information includes a time interval at which a spinning of the biological sample had ended.
The Examiner notes that the type of information is considered non-functional descriptive material as it doesn’t change the structure of the system or the methods which are performed. For the purposes of expedited prosecution the Examiner has provided the following reference to show this type of information was known in the prior art at the time of the invention.
Dalsin, which like the combination talks about performing procedure and recording the results, teaches it is known for the information includes a time interval at which a spinning of the biological sample had ended (Page 73, paragraph [0354]; teaches it is known that after the spinning is stopped the time is recorded. Since Hatamian already records testing and procedure information step by step it would have been obvious to store when the spinning has ended as it is known in the prior art to do that as part of the process).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While the combination establishes recording process steps as they occur, it is not explicit that the information includes a time interval at which a spinning of the biological sample had ended.
	Dalsin teaches a sample processing system where the spin time is recorded when it is finished. Dalsin establishes that this type of information was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot the ability to store information which includes a time interval at which a spinning of the biological sample had ended as taught by Dalsin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalsin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot with the ability to store information which includes a time interval at which a spinning of the biological sample had ended as taught by Dalsin, for the purposes of tracking known process steps. Since Hatamian already records testing and procedure information step by step it would have been obvious to store when the spinning has ended as it is known in the prior art to do that as part of the process.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Yang, further in view of Kasprisin et al. (US 2008/0215363 A1) hereafter Kasprisin, further in view of Burke, JR. et al. (US 2014/0266760 A1) hereafter Burke, further in view of Ratkovich et al. (US 2017/0200116 A1) hereafter Ratkovich, further in view of Bauchot et al. (US 2010/0097184 A1) hereafter Bauchot, further in view of Katz et al. (US 2012/0178365 A1) hereafter Katz.
As per claim 28, the combination of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot teaches the above-enclosed invention; Hatamian further discloses a data storage element for storing the data (Page 13, paragraph [0143]-[0144]).
The combination however fails to explicitly state wherein the electronic writable memory has a memory size greater than four thousand bytes.
Katz, like the combination talks about the use of NFC tags, teaches that it is known for the electronic writable memory to have a memory size greater than four thousand bytes (Page 2, paragraph [0032]; teaches it is known for NFC memory to vary between 96 and 4,096 bytes. This is consistent with the applicant’s originally filed specification paragraph [0042]. Since the combination already has memory for storage it would have been obvious to use a known memory capacity over 4000 bytes as shown in Katz as this is a known value).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Ratkovich teaches an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source. While the combination establishes recording data in memory, it is not explicit that the electronic writable memory has a memory size greater than four thousand bytes.
	Katz teaches the electronic writable memory has a memory size greater than four thousand bytes. Katz establishes that this type of memory was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot the ability to include a memory size greater than four thousand bytes as taught by Katz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Katz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin, Burke, Ratkovich and Bauchot with the ability to include a memory size greater than four thousand bytes as taught by Katz, for the purposes of using known memory sizes. Since the combination already has memory for storage it would have been obvious to use a known memory capacity over 4000 bytes as shown in Katz as this is a known value.





Response to Arguments
Applicant's arguments filed December 8, 2012 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 7-9, regarding the art rejection specifically that “The applicant asserts that the cited features of Ratkovich [0026] teaches of a collapsible container being transformed into an inventory control container. Ratkovich [0031] teaches of how different types of sensors can be used. Further, Ratkovich [0034] teaches how a single container would include a passive device. In addition, Ratkovich [0037]-[0038] teaches of inventory control container systems in Ratkovich FIGS. 6(A)-6(B). These cited portions of Ratkovich do not teach of where the container is sized to hold one or more containers. In contrast, the container shown in Ratkovich is simply a collapsible container of a set size that would not be sized to hold multiple containers that each contained samples. In other words, the collapsible container is not sized in anyway to hold and transport multiple containers with samples as in the claimed invention.”
“The applicant also respectfully asserts form the filed response to the final office action, of where internal containers positioned within the collapsible container each include a nearfield communication device. In other words, there is no teaching of where the collapsible container includes internal containers which each include a near-field communication device. Further, there is no teaching of where the collapsible container or internal containers receive information on clinical trials or biological samples which are modified in various time intervals.”
“With respect to Hatamian, the Applicant also reasserts from the filed response to the final office action, that in Hatamian [0074]-[0080], there is a teaching of tracking which courier was responsible for the delivery and arrival of a container. Information relating to the arrival times and locations for the  container are tracked. There is no teaching or suggestion of information on clinical trials being sent to the container 100 or of the information on clinical trials being modified in various time intervals. No portion of Hatamian teaches or suggests these features.”
“The other cited art also does not cure the deficiencies cited above for Ratkovich or Hatamian. Therefore, Ratkovich and Hatamian cannot teach or suggest "read, via the established wireless proximity communication link, information stored on the electronic writable memory that is modified in one or more intervals."”
“Therefore, claim 1, and similarly claim 11, should be placed in condition for allowance.”
“In addition, dependent claims 2-4, 6, 8-9, 12-13, 15-17, and 21-24 are dependent on claims 1 and 11 respectively, and should therefore be also be allowable for the reasons set forth for claims 1 and 11.”
“Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian, in view of Yang, further in view of Kasprisin, further in view of Burke, further in view of U.S. Patent Publication No. 2017 /0200116 to Ratkovich ("Ratkovich") U.S. Patent Publication No. 2006/0258289 to Dua ("Dua").”
“Nevertheless, claims 7, 14, and 18 are dependent on claims 1 and 11 respectively, and should therefore be allowable for the reasons set forth above for claims 1 and 11.”
The Examiner respectfully disagrees.
As stated above in the rejection Ratkovich teaches it is known for a system to include an external container that includes the near-field communication device and the one or more containers, the external container having an intermittent power source, specifically Page 3, paragraph [0026] and [0031]; teaches it is known to have a container or box which can contain a battery or power source. The box or container has sensors such as accelerometer mounted on different walls of the box to signal the orientation of the box. This would also eliminate tampering and inadvertent damage to assembly. Page 4, paragraph [0034]; teaches that the container or box has an RFID tag which is a near-field communication device. This can be used as a theft deterrent or used for inventory purposes. Page 4, paragraph [0037]-[0038]; teaches that the container can be used in an inventory control and determine when the container no longer contains inventory. The transceiver has an intermittent power supply such as a battery and it is used in an intermittent arrangement to save on battery. Ratkovich is not limited on size as it can be different containers from a box to a bag. However Ratkovich is not specific as to the size of the container and sizing it to hold one or more containers. As such the Examiner has provided the Bauchot reference to establish that it is known for the box to be specifically sized to hold multiple test tubes each with their own RFID tags. 
As for the information stored on the electronic writable memory that is modified in one or more intervals, this merely means that the data is modified at some point which is shown explicitly in the primary reference Hatamian which establishes read, via the established wireless proximity communication link, information stored on the electronic writable memory that is modified in one or more intervals. Specifically Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories. Page 5, paragraphs [0064]-[0071] and Page 6, paragraphs [0073]-[0074]; discloses that the memory is written to or modified during multiple intervals, specifically at each part of the process to track “the step-by-step process” so that the data can be tracked. 
As for “information on clinical trials being sent to the container 100 or of the information on clinical trials being modified in various time intervals” this merely describes the type of information being stored but this does not change or alter the steps of the method or the structure of the system. Further it is not claimed and as such cannot be used to distinguish the claimed invention from the prior art. As noted above Hatamian discloses storing and updating the memory to store step-by-step procedures as they are performed, as such the reference reads over this limitation as claimed.
As such when combined the references read over the claims as currently written and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Hatamian in view of Yang, further in view of Kasprisin, further in view of Burke, further in view of Ratkovich and, where appropriate, in further view of Dua.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babson (US 2006/0245865 A1) discusses an external container with stores containers such as test tubes which have RFID.
Held et al. (US 2007/0290859 A1) discusses an external container with stores containers such as test tubes which have RFID.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/15/2022